Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 8/26/2020.
 Claims 1-28 are examined. 
 Claims 1,2,9,10,15,16,18,19 and 23 are rejected. 
 Claims  3-8 and 11-14, 17 are objected. 
 Claims 20-22 and 24-28 are cancelled.  

Allowable Subject Matter
Claims 3-8 and 11-14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9-10, 15, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2021/0124849 to Delshadpour et al. (hereinafter known as “Delshadpour”) and in view of U.S. Patent 9946899 to Wesson et al. (hereinafter known as “Wesson”).

As per claim 1 Delshadpour teaches, an apparatus, comprising: 
an integrated circuit having a plurality of conducting wires thereon, said integrated circuit comprising: 
a signal generation circuit configured to generate a random signal and a selection signal based on random or pseudo-random numbers (Delshadpour para 53 - Fig 5 element 550-1 .. N teaches switches interpreted as signal generated circuit, D1, D2 .. DN teaches creation of digital random signals based on random number generator); 
a transmitting circuit configured to select at least one of the plurality of conducting wires based on the selection signal, and output the random signal via the selected at least one of the plurality of conducting wires (Delshadpour para 53 - Fig 5 elements D1, D2 .. DN teaches creation of digital random signals based on random number generator). 
Although Delshadpour teaches protection of circuit from invasive attack, however Wesson strongly teaches - a receiving circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires (Wesson col 6 lines 50-65 and 7 lines 1-30 teaches protection of circuit from intrusion and sending alert signals upon detection of attack).  
Delshadpour teaches active shielding device with generation of current with analog wire shield connected to voltage convertor with analysis of voltage to detect attack on system (abstract). Delshadpour does not teach however Wesson teaches a receiving circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires (Wesson col 6 and 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Delshadpour - Wesson before him or her, to combine, Delshadpour’s active shielding device with generation of current with analog wire shield connected to voltage convertor with analysis of voltage to detect attack on system with Wesson’s teaching of where circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires. The suggestion/motivation for doing so would have been to detect and prevent unauthorized parties for modifying or destroying logic within ASIC’s (Wesson col 1 lines 20-30). 

As per claim 2 combination of Delshadpour - Wesson teaches, the apparatus of claim 1, wherein the receiving circuit is further configured to select the at least one of the plurality of conducting wires based on the selection signal (Delshadpour para 52 – 53).
As per claim 9 combination of Delshadpour - Wesson teaches, the apparatus of claim 1, further comprising a plurality of conductive patterns connected to the transmitting circuit and the receiving circuit under the plurality of conducting wires (Delshadpour para 53); and 
wherein the transmitting circuit is configured to output the random signal or inverted random signal generated by inverting the random signal through the plurality of conductive patterns (Delshadpour para 53-54 – Examiner interprets the generation of random signal by including of random numbers which is similar to inverting the random signal function of claimed limitation).
As per claim 10 combination of Delshadpour - Wesson teaches, the apparatus of claim 1, wherein the signal generation circuit is configured to provide the random signal to the transmitting circuit (Delshadpour para 53) and to provide the random signal or inverted random signal generated by inverting the random signal to the receiving circuit (Delshadpour para 53-54 and as explained in claim 9 with additional explanation that output and transmission of random signal is covered by para 53-54).
As per claim 15 combination of Delshadpour - Wesson teaches, the apparatus of claim 1, further comprising a hacking detection circuit configured to detect an invasive attack on the integrated circuit (Delshadpour para 53); and wherein the signal generation circuit is configured to adjust an update period of the random signal and/or the selection signal based on an output signal of the hacking detection circuit (Delshadpour para 53 teaches where alteration of signals with digital active shielding which includes function of update of output signal based on random signal to enhance protection against invasive attacks).
As per claim 19 Delshadpour teaches, an apparatus, comprising: an integrated circuit having a plurality of conducting wires disposed thereon, said integrated circuit comprising: 
a signal generation circuit configured to generate random signal and selection signal based on random or pseudo-random numbers (Delshadpour para 53 - Fig 5 element 550-1 .. N teaches switches interpreted as signal generated circuit, D1, D2 .. DN teaches creation of digital random signals based on random number generator); 
a transmitting circuit having a plurality of demultiplexers therein, which are each configured to select one from among the plurality of conducting wires based on the selection signal and to output one bit of the random signal through the selected conducting wire (Delshadpour para 52-54 - Fig 5 elements D1, D2 .. DN teaches creation of digital random signals based on random number generator); and 
a receiving circuit comprising a plurality of multiplexers each configured to select one from among the plurality of conducting wires and to output a signal(s) received through a selected one of the plurality of conducting wires (Delshadpour para 52-54). 
Although Delshadpour teaches protection of circuit from invasive attack, however Wesson strongly teaches, said receiving circuit configured to detect an invasive attack on the integrated circuit based on output signals of the plurality of multiplexers (Wesson col 6 lines 50-65 and 7 lines 1-30 teaches protection of circuit from intrusion and sending alert signals upon detection of attack).  
Delshadpour teaches active shielding device with generation of current with analog wire shield connected to voltage convertor with analysis of voltage to detect attack on system (abstract). Delshadpour does not teach however Wesson teaches a receiving circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires (Wesson col 6 and 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Delshadpour - Wesson before him or her, to combine, Delshadpour’s active shielding device with generation of current with analog wire shield connected to voltage convertor with analysis of voltage to detect attack on system with Wesson’s teaching of where circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires. The suggestion/motivation for doing so would have been to detect and prevent unauthorized parties for modifying or destroying logic within ASIC’s (Wesson col 1 lines 20-30). 
20.-22. (canceled)

Claim 23,
Claim 23 is rejected in accordance with claim 1.

24.-28. (canceled)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2021/0124849 to Delshadpour et al. (hereinafter known as “Delshadpour”) and in view of U.S. Patent 9946899 to Wesson et al. (hereinafter known as “Wesson”) and further in view of US Publication 2020/0050430 to Naslund et al (hereinafter known as ‘Naslund’).

As per claim 16 combination of Delshadpour - Wesson teaches, the apparatus of claim 1, wherein the integrated circuit further comprises, 
Combination of Delshadpour – Wesson does not teach however Wentz teaches, 
a test circuit configured to release a test mode when the invasive attack has not been detected by the receiving circuit in the test mode (Naslund Fig 1 and 3 para 52 and 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Delshadpour - Wesson – Naslund before him or her, to combine, Delshadpour - Wesson’s active shielding device with generation of current with analog wire shield connected to voltage convertor, with   analysis of voltage to detect attack on system and circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires with Naslund’s test signal to prevent / detect invasive attack. The suggestion/motivation for doing so would have been to enhance security in system with trustworthiness test on a random number generator (Naslund para 1). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2021/0124849 to Delshadpour et al. (hereinafter known as “Delshadpour”) and in view of U.S. Patent 9946899 to Wesson et al. (hereinafter known as “Wesson”) and further in view of US Publication 2006/00261796 to Park et al (hereinafter known as ‘Park’).

As per claim 18 combination of Delshadpour - Wesson teaches, the apparatus of claim 1, wherein the transmitting circuit is configured to float unselected conducting wires from among the plurality of conducting wires or to apply a uniform electric potential to the unselected conducting wires (Park Fig 1A and 1B – element 120 para 14-15, 23-26 teaches voltage regulator to apply uniform voltage to regulate current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Delshadpour - Wesson – Park before him or her, to combine, Delshadpour - Wesson’s active shielding device with generation of current with analog wire shield connected to voltage convertor, with  analysis of voltage to detect attack on system and circuit configured to detect an invasive attack on the integrated circuit based on a signal(s) received through the selected at least one of the plurality of conducting wires combined with Park’s uniform electric potential to the unselected conducting wires. The suggestion/motivation for doing so would have been to detect power attacks on memory chips (Park para 7). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fiorese et al US Patent 11,419,046 
Carlson et al US Patent 10,069,805
Legre et al US Patent 9,634,835
Shroff et al US Patent 9,330,255
Sugahara et al US Publication 2018/0097613 
Yanamadala et al US Publication 2013/0104252
Redberg et al US Publication 2015/0154418


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431